Exhibit 10.3

 

 

 

GUARANTY AGREEMENT

Dated as of November 19, 2015

by

each of the undersigned,

as Guarantors

in favor of

THE LENDERS REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

 

 



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

This GUARANTY AGREEMENT dated as of November 19, 2015 (the “Guaranty”) made by
each of the undersigned guarantors (such Persons individually referred to herein
as a “Guarantor” and collectively as the “Guarantors”) in favor of the Lenders
(defined below).

RECITALS

WHEREAS, CHP PARTNERS, LP, a Delaware limited partnership (“Borrower”), the
lenders who are or may become party thereto, as Lenders (the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as administrative agent on behalf of itself and
the other Lenders (the “Administrative Agent”) have entered into that certain
Term Loan Agreement dated as of November 19, 2015 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, Guarantors may receive, directly or indirectly, a portion of the
proceeds of the Credit Facilities under the Credit Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Credit Agreement; and

WHEREAS, it is a condition precedent to the making of Loans under the Credit
Agreement that Guarantors shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Facilities from time to time and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantors hereby agree as follows:

Section 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

(b) As used herein, “Obligations” shall have meaning given such term in the
Credit Agreement.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Guaranty. (a) Guarantors hereby absolutely, unconditionally and
irrevocably guarantee to the Administrative Agent and the other Lenders and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance when due (whether at scheduled maturity, by
required prepayment, declaration, acceleration, demand or otherwise) of all of
the Obligations, and agree to pay any and all expenses (including, without

 

GUARANTY AGREEMENT   Page 1



--------------------------------------------------------------------------------

limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any other Lender in enforcing any rights under this
Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, the liability of Guarantors shall extend to all amounts that
constitute part of the Obligations and would be owed by Borrower to any Lender
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving
Borrower. Each Guarantor is and shall be liable for the Obligations as a primary
obligor.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender, hereby confirms that it is the intention of all
such Persons that this Guaranty and the obligations of such Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of such Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Lenders and the
Guarantors hereby irrevocably agree that, notwithstanding any term or provision
herein or in any other Loan Document, the maximum liability of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the maximum amount of liability of such Guarantor hereunder without
impairing this Guaranty or affecting the obligations of such Guarantor or the
rights and remedies of any Lender hereunder.

(d) No payment made by Borrower, the Guarantors, any other guarantor or any
other Person or received or collected by any Lender from Borrower, the
Guarantors, any other guarantor or surety or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment or performance of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantors hereunder which shall, notwithstanding any such payment
(other than any payment made by any Guarantor in respect of the Obligations or
any payment received or collected from any Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
Guarantors hereunder until the Obligations are indefeasibly paid in full in cash
and the Commitments are terminated or expired.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid and performed strictly in accordance with their respective terms,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Lender with respect thereto. Each
Guarantor agrees that its guaranty hereunder constitutes a guaranty of payment
and performance when due and not of collection, and waives any right to require
that any resort be made by the Administrative Agent or any of the other Lenders
to any collateral, any other Person or any other security. The obligations of
each Guarantor under or in respect of this Guaranty are independent of the
Obligations or any other obligations of Borrower under or in respect of the Loan
Documents and any other obligations of any other guarantor or surety, and a
separate action or actions may be brought and prosecuted against such Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
Borrower or any other guarantor

 

GUARANTY AGREEMENT   Page 2



--------------------------------------------------------------------------------

or surety or whether Borrower or any other guarantor or surety is joined in any
such action or actions. The obligations and liabilities of each Guarantor under
this Guaranty shall be valid, enforceable, irrevocable, absolute, independent
and unconditional irrespective of, and such Guarantor hereby unconditionally and
irrevocably waives any defenses and counterclaims it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any of the Obligations, any Loan
Document or any agreement, document or instrument relating thereto;

(b) any extension or change in the time, manner or place of payment of, or in
any other term or provision of, all or any of the Obligations, or any other
amendment, modification or waiver of or any consent to departure from any Loan
Document or any other agreement, document or instrument evidencing, securing or
otherwise relating to any of the Obligations, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
Borrower or otherwise;

(c) any taking, exchange, compromise, subordination, release or non-perfection
of any collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Obligations;

(d) the existence of any claim, set-off, recoupment, defense or other right that
Borrower or any other Person may have against any Person, including, without
limitation, any Lender;

(e) any order or manner of enforcement or application of any collateral, or
proceeds thereof, at any time to all or any of the Obligations, or any order or
manner of sale or other disposition of any collateral for all or any of the
Obligations or any other assets of Borrower, or any exercise of any other right
or remedy available to any Lender under the Loan Documents against any
collateral or other guarantor or surety;

(f) any change, restructuring or termination of the corporate or other
organizational structure, ownership or existence of Borrower;

(g) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Borrower, or any other guarantor of or other Person liable for any of
the Obligations, or their assets or any resulting release or discharge of any
obligation of Borrower, or any other guarantor of or other Person liable for any
of the Obligations;

(h) any failure of any Lender to disclose to any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of Borrower now or hereafter known to such
Lender (such Guarantor waiving any duty on the part of the Lenders to disclose
such information);

(i) the failure of any other Person to execute or deliver this Agreement, or any
other guaranty or agreement, or the release or reduction of liability of any
Guarantor or other guarantor, surety or obligor with respect to the Obligations
or any part thereof; or

(j) any other circumstance or any existence of or reliance on any representation
by any Lender that might otherwise constitute a defense available to, or a
discharge of, Borrower or any other guarantor or surety other than the defense
of payment or performance of the Obligations.

 

GUARANTY AGREEMENT   Page 3



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Lender or any other Person upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, all as though such
payment had not been made.

Section 4. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
notice of default, notice of acceleration, notice of intent to accelerate,
notice of dishonor, protest or dishonor, notice of the existence, creation,
increase, extension or renewal of any of the Obligations, and any and all other
notices and demands whatsoever with respect to any of the Obligations and this
Guaranty, and any requirement that the Administrative Agent or any Lender
protect, preserve, secure, perfect or insure any lien or any property subject
thereto or exhaust any right or remedy or take any action against Borrower, any
other Person, any collateral, or any other guarantor or surety or any other
Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any
set-off, defense or counterclaim arising by reason of any claim or defense based
upon the exercise of any rights or remedies by any Lender that in any manner
impairs, reduces, limits, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or surety or any other Person, or
any collateral or other security and (ii) any defense or counterclaim based on
any right of set-off, recoupment or counterclaim against or in respect of the
obligations of such Guarantor hereunder, whether arising under any Loan
Document, any Law or otherwise.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of Borrower now or hereafter known by such
Lender.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 3 and this Section 4 are
knowingly made in contemplation of such benefits.

Section 5. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any claim, right or remedy, direct or indirect, that it
may now have or hereafter acquire against Borrower, any Affiliate of Borrower or
any other insider guarantor or surety or

 

GUARANTY AGREEMENT   Page 4



--------------------------------------------------------------------------------

any of their respective assets or properties that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to enforce or to participate in any claim,
right or remedy that any Lender may now have or hereafter acquire against
Borrower, any Affiliate of Borrower or any Guarantor or any other insider
guarantor or any collateral, whether or not such claim, right or remedy arises
in equity or under contract, statute, common law or otherwise, including,
without limitation, the right to take or receive from Borrower, any Affiliate of
Borrower or any other insider guarantor or surety, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a)the
indefeasible payment in full in cash of the Obligations and all other amounts
payable under this Guaranty, and (b) the termination or expiration of the
Commitments, such amount shall be received and held in trust by such Guarantor
for the benefit of the Lenders, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Obligations or other amounts payable under this Guaranty thereafter arising.

Section 6. Taxes. Each Guarantor agrees that all payments to be made by it
hereunder shall be made without setoff, counterclaim or other defense and free
and clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein, other than Excluded Taxes (“Taxes”). If any Taxes are
required to be withheld from any amounts payable to any Lender hereunder, the
amounts so payable to such Lender shall be increased to the extent necessary to
yield to such Lender (after payment of all Taxes) the amounts payable hereunder
in the full amounts so to be paid. Whenever any Tax is paid by any Guarantor, as
promptly as possible thereafter, such Guarantor shall furnish to the
Administrative Agent an official receipt showing payment thereof, together with
such additional documentary evidence as may be required from time to time by the
Administrative Agent.

Section 7. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by Borrower with respect
to such Guarantor and such Guarantor hereby further represents and warrants as
follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived; and

(b) Such Guarantor has, independently and without reliance upon any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and such Guarantor has established
adequate means of obtaining from Borrower

 

GUARANTY AGREEMENT   Page 5



--------------------------------------------------------------------------------

on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of Borrower.

Section 8. Covenants. Each Guarantor covenants and agrees that, so long as any
of the Obligations shall remain unpaid and any Commitment shall be outstanding,
such Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that Borrower
has agreed to cause such Guarantor to perform or observe.

Section 9. Amendments, Etc. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by all Guarantors and the Administrative Agent, provided
that any provision of this Guaranty may be waived by the Administrative Agent in
a letter or agreement executed by the Administrative Agent or by facsimile
transmission from the Administrative Agent.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(a) if to Guarantors, addressed to Guarantors in care of Borrower at the address
for Borrower specified in Schedule 10.02 of the Credit Agreement; and

(b) if to any Agent or any other Lender, at its address specified in Schedule
10.02 of the Credit Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Guaranty to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 11. No Waiver; Remedies. Neither the Administrative Agent nor any other
Lender shall by any act (except by a written instrument pursuant to Section 9),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such other Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

GUARANTY AGREEMENT   Page 6



--------------------------------------------------------------------------------

Section 12. Set-Off. Upon the occurrence and during the continuance of any Event
of Default and subject to the limitations contained in Section 10.08 of the
Credit Agreement, each Guarantor hereby irrevocably authorizes the
Administrative Agent, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Guarantor
or any other Guarantor, any such notice hereby being expressly waived by
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Administrative Agent may
elect, against and on account of the obligations and liabilities of such
Guarantor to the Administrative Agent hereunder and claims of every nature and
description of the Administrative Agent against such Guarantor, in any currency,
whether arising under this Guaranty, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent may elect. The Administrative
Agent shall notify such Guarantor promptly of any such set-off and the
application made by the Administrative Agent of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent, under this
Section 12 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent, may have
under any Loan Document or other agreement, instrument or document, any
requirement of Law or otherwise.

Section 13. Expenses. (a) Each Guarantor shall upon demand pay to the
Administrative Agent the amount of any and all costs and expenses, including the
reasonable fees and expenses of counsel and of any experts, advisors, and
agents, that the Administrative Agent may incur in connection with (i) the
administration of this Guaranty, (ii) the exercise or enforcement of any of the
rights or remedies of the Administrative Agent, or (iii) the failure by any
Guarantor to perform or observe any of the provisions of this Guaranty.

(b) EXCEPT FOR LIABILITY OR CLAIMS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDERS OR THEIR RESPECTIVE RELATED PARTIES, EACH GUARANTOR HEREBY
ALSO AGREES THAT NONE OF THE LENDERS OR ANY OF THEIR RESPECTIVE RELATED PARTIES
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO THE GUARANTORS OR ANY OF THEIR RESPECTIVE RELATED PARTIES, AND
GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY LENDER OR ANY OF ITS
RELATED PARTIES ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
CREDIT EXTENSIONS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.

 

GUARANTY AGREEMENT   Page 7



--------------------------------------------------------------------------------

(c) Without prejudice to the survival of any of the other agreements of
Guarantors under this Guaranty or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2(a) (with respect
to enforcement expenses), the last sentence of Section 3, Section 6 and this
Section 13 shall survive the payment and performance in full of the Obligations
and all of the other amounts payable under this Guaranty.

Section 14. Continuing Guaranty; Assignments Under The Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the indefeasible payment in full in cash of the
Obligations and all other amounts payable under this Guaranty, or (ii) the
termination of the Commitments, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in the Credit Agreement. No Guarantor shall
have any right to assign any of its rights or delegate any of its obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 16. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 17. Headings. The Article and Section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 18. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio, without regard to the principles of conflicts of
laws thereof.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Ohio State court or
federal court of the United States of America sitting in the Northern District
of Ohio, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any

 

GUARANTY AGREEMENT   Page 8



--------------------------------------------------------------------------------

judgment, and Guarantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such Ohio State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any Ohio State or federal court. Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) Each Guarantor agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Guarantor at its address referred to in Section 10 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

(e) Each Guarantor agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

(f) EACH GUARANTOR (AND ADMINISTRATIVE AGENT AND EACH LENDER BY THEIR ACCEPTANCE
HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDERS HAVE BEEN
INDUCED TO ACCEPT THIS GUARANTY AND ENTER INTO THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Section 19. INTEGRATION. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
OF THE GUARANTORS AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS
OR WARRANTIES BY THE

 

GUARANTY AGREEMENT   Page 9



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY OTHER LENDER RELATIVE TO THE SUBJECT MATTER HEREOF
NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[the remainder of this page intentionally left blank]

 

GUARANTY AGREEMENT   Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GUARANTORS:

CNL HEALTHCARE PROPERTIES, INC.,

a Maryland corporation

By:  

 

  Henry E. Moorhead, Vice President CHP 959 LANE CA MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP 971 LANE CA MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP ANDERSON IN SENIOR LIVING OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP AUSTIN TX HOLDING GP, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP AUSTIN TX HOLDING, LP, a Delaware limited partnership By:   CHP Austin TX
Holding GP, LLC, a Delaware limited liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President CHP AUSTIN TX OWNER GP, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP AUSTIN TX SENIOR LIVING OWNER, LP, a
Delaware limited partnership By:   CHP Austin TX Owner GP, LLC, a Delaware  
limited liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President CHP AUSTIN TX TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP BATESVILLE HEALTHCARE OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP BAY MEDICAL CA MOB OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP BEND OR MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP BIRMINGHAM AL MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP BROADWAY HEALTHCARE OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP CHAPEL HILL NC MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP CHESTNUT COMMONS OH MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP CHULA VISTA CA MOB OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP COLUMBIA MO PLAZA 1 MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP COLUMBIA MO PLAZA 2 MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP COLUMBIA MO PLAZA 4 MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP CORAL SPRINGS FL MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP DULUTH GA SENIOR LIVING OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP DURHAM NC MOB OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP ESCONDIDO CA MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP FREDERICK MD-LIBERTY MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP FREDERICK MD-PATRIOT MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP GULF BREEZE FL SENIOR LIVING OWNER, LLC,
a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP GULF BREEZE FL TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP ISLE AT CEDAR RIDGE TX OWNER, LLC, a Delaware limited liability company By:
 

 

  Henry E. Moorhead, Vice President CHP ISLE AT CEDAR RIDGE TX TENANT CORP., a
Delaware corporation By:  

 

  Henry E. Moorhead, Vice President CHP ISLE AT WATERCREST-MANSFIELD TX TENANT
CORP., a Delaware corporation By:  

 

  Henry E. Moorhead, Vice President CHP ISLE AT WATERCREST-BRYAN TX OWNER, LLC,
a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP ISLE AT WATERCREST-BRYAN TX TENANT
CORP., a Delaware corporation By:  

 

  Henry E. Moorhead, Vice President CHP ISLE AT WATERCREST-MANSFIELD TX OWNER,
LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP JASPER AL OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP JASPER AL TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP JONESBORO HEALTHCARE OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP LANCASTER OH SENIOR LIVING OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP LAYTON UT OWNER, LLC, a Delaware limited
liability company By:  

 

  Henry E. Moorhead, Vice President CHP LAYTON UT TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP LEAWOOD KS MOB OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP LEGACY RANCH TX OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP LEGACY RANCH TX TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP LINCOLN PLAZA AZ MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP MAGNOLIA HEALTHCARE OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP MARIETTA GA SENIOR LIVING OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP MEADOWS PLACE TX HOLDING GP, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP MEADOWS PLACE TX HOLDING, LP, a Delaware
limited partnership By:   CHP Meadows Place TX Holding GP, LLC, a Delaware
limited liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President CHP MEADOWS PLACE TX OWNER GP, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP MEADOWS PLACE TX SENIOR LIVING OWNER,
LP, a Delaware limited partnership By:   CHP Meadows Place TX Owner GP, LLC, a
Delaware limited liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President CHP MEADOWS PLACE TX TENANT CORP., a
Delaware corporation By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP MINE CREEK HEALTHCARE OWNER, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP MOB HOLDING, LLC, a Delaware limited
liability company By:  

 

  Henry E. Moorhead, Vice President CHP NEWBURYPORT MA MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP NORTH MOUNTAIN AZ MOB OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP OXFORD NC MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP PARK AT PLAINFIELD IL OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP PARK AT PLAINFIELD IL TENANT CORP., a Delaware corporation By:  

 

  Henry E. Moorhead, Vice President CHP RAIDER RANCH TX OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP RAIDER RANCH TX TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP ROXBORO NC MOB OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SAN ANTONIO TX HOLDING GP, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SAN ANTONIO TX HOLDING, LP, a Delaware
limited partnership By:   CHP San Antonio TX Holding GP, LLC, a Delaware limited
liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP SAN ANTONIO TX MOB GP, LLC, a Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SAN ANTONIO TX MOB OWNER, LP, a Delaware
limited partnership By:   CHP San Antonio TX MOB GP, LLC, a Delaware limited
liability company, General Partner   By:  

 

    Henry E. Moorhead, Vice President CHP SEARCY HEALTHCARE OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SENIOR LIVING NET LEASE HOLDING, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SL OWNER HOLDING I, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP SPRINGS TX OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP SPRINGS TX TENANT CORP., a Delaware corporation By:  

 

  Henry E. Moorhead, Vice President CHP TOWN VILLAGE OK OWNER, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP TOWN VILLAGE OK TENANT CORP., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP TRS HOLDING, INC., a Delaware
corporation By:  

 

  Henry E. Moorhead, Vice President CHP WATERCREST AT BRYAN TX OWNER, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHP WATERCREST AT BRYAN TX TRS CORP., a
Delaware corporation By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

CHP WAUSAU WI SENIOR LIVING OWNER, LLC, a Delaware limited liability company By:
 

 

  Henry E. Moorhead, Vice President CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC, a
Delaware limited liability company By:  

 

  Henry E. Moorhead, Vice President CHT LIMA OH SENIOR LIVING, LLC, a Delaware
limited liability company By:  

 

  Henry E. Moorhead, Vice President

 

Signature Page

to

Guaranty Agreement



--------------------------------------------------------------------------------

STATE OF TEXAS    )    : COUNTY OF DALLAS    )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Henry E. Moorhead, whose name as Vice President of each of the
foregoing entities or general partner thereof, as the case may be, is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he as such Vice
President and with full authority, executed the same voluntarily for and as the
act of said entities or general partner thereof, as the case may be, on the day
the same bears date. Given under my hand and official seal this 16th day of
November, 2015.

 

 

Notary Public My Commission Expires:  

 

 

Signature Page

to

Guaranty Agreement